Exhibit 10.2


EMPLOYMENT AGREEMENT


 
This Employment Agreement (this “Agreement”) is dated as of this 15th day of
January, 2008, by and between TerreStar Networks Inc., a Delaware corporation
(hereinafter referred to as the “Company”), and Neil Hazard (the “Executive”).
 
WHEREAS, the Company and the Executive entered into that certain employment
agreement dated as of May 1, 2007, as amended (the “Predecessor Agreement”),
which expires by its terms on January 15, 2008; and
 
WHEREAS, the Company and the Executive wish to continue the Executive’s
employment with the Company following the expiration of the Predecessor
Agreement under the terms and conditions set forth herein.
 
CONSEQUENTLY, in consideration of the mutual covenants herein contained and of
the mutual benefits herein provided, the Company and the Executive agree as
follows:
 
1.            Representations and Warranties.
 
(a)            The Executive represents and warrants to the Company that the
Executive is not bound by any restrictive covenants and has no prior or other
obligations or commitments of any kind that would in any way prevent, restrict,
hinder or interfere with Executive’s acceptance of continued employment or the
performance of all duties and services hereunder to the fullest extent of the
Executive’s ability and knowledge.  The Executive agrees to indemnify and hold
harmless the Company for any liability the Company may incur as the result of
the existence of any such covenants, obligations or commitments.
 
(b)            The Company acknowledges and agrees that nothing herein shall be
deemed to terminate, modify, alter or eliminate any compensation, benefits or
related rights Executive already earned or in which he became fully vested
(without any contingency that would result in the loss of such rights,
compensation or benefits) in connection with his employment with the Company
prior to the execution of this Agreement, including but not limited to any
vesting in or contributions made to any pension funds, 401(k) plans, vested
stock options or restricted stock or other equity interest in the Company.
 
2.            Term of Employment.  The Company will continue to employ the
Executive and the Executive accepts continued employment by the Company on the
terms and conditions herein contained for the period (the “Employment Period”)
provided in Section 5 of this Agreement.
 
3.            Duties and Functions.
 
(a)            (i)            The Executive shall be employed as Chief Financial
Officer of the Company and shall oversee, direct and manage the financial
operations of the Company. The Executive shall report directly to the Chief
Executive Officer of the Company (the “CEO”).


- 1 -

--------------------------------------------------------------------------------


 
(ii)            The Executive agrees to undertake the duties and
responsibilities inherent in the position of Chief Financial Officer, which may
encompass different or additional duties as may, from time to time, be assigned
by the CEO, and the duties and responsibilities undertaken by the Executive may
be altered or modified from time to time by the CEO. In addition, Executive
acknowledges that, in addition to serving in his capacity as Chief Financial
Officer of the Company, he shall serve as Executive Vice President and Chief
Financial Officer of TerreStar Corporation (“TS Corp”) and shall undertake the
duties and responsibilities inherent in such position as may be assigned by the
CEO of TS Corp from time to time.  The Executive, however, acknowledges he shall
not be entitled to any additional compensation solely for performing such duties
and responsibilities inherent in these positions beyond the compensation
provided pursuant to this Agreement.  The Executive agrees to abide by the
rules, regulations, instructions, personnel practices and policies of the
Company and any change thereof which may be adopted at any time by the Company.
 
(b)            During the Employment Period, the Executive will devote his full
time and efforts to the business of the Company and, except as expressly
provided herein, will not engage in consulting work or any trade or business for
his own account or for or on behalf of any other person, firm or corporation
that competes, conflicts or interferes with the performance of his duties
hereunder in any way. The Executive may engage in non-competitive business or
charitable activities for reasonable periods of time each month so long as such
activities do not interfere with the Executive’s responsibilities under this
Employment Agreement.  The Company acknowledges that the Executive currently
serves on the board of directors of the companies and organizations listed on
Schedule A attached hereto (the “Other Company Board Obligations”) and that the
Other Company Board Obligations do not violate the terms of this Agreement.  The
Executive acknowledges that he does not reasonably expect that such Other
Company Board Obligations will violate the terms of this Agreement during the
Executive’s employment with the Company.  The Company acknowledges that, in
addition to the Other Company Board Obligations, from time to time, the
Executive may be asked to serve on the board of directors of other companies or
organizations.  The Company and the Executive agree that, subject to the prior
written approval of the Company, which shall not be unreasonably withheld, the
Company shall permit the Executive to serve on the boards of up to two public
companies and not more than four (4) boards in total at any one time (including
the Other Company Board Obligations); provided, however, that, with respect to
the Other Company Board Obligations and any additional board positions
maintained by the Executive, such services (i) do not materially interfere with
or materially affect the Executive’s service to the Company, (ii) do not
otherwise create a situation where a conflict of interest or ethical concerns
are likely to be created and (iii) are not for companies or organizations that
compete directly with the Company’s business as then conducted.
 
4.            Compensation.
 
(a)            Base Salary:
 
(i)            As compensation for his services hereunder, during the
Executive’s employment as Chief Financial Officer, the Company agrees to pay the
Executive abase salary at the rate of Four Hundred Fourteen Thousand ($414,000)
per annum (the “Base Salary”), payable in accordance with the Company’s normal
payroll schedule, or on such other periodic basis as may be mutually agreed upon
by the Company and the Executive.  The Company may withhold from any amounts
payable under this Agreement such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.


- 2 -

--------------------------------------------------------------------------------


 
(ii)            At the end of calendar year 2008 and at the end of each
subsequent calendar year thereafter, the Executive’s salary shall be reviewed in
accordance with corporate policy in effect at the time and contributions made by
the Executive to the Company during such calendar year subject to the provisions
of Section 5 of this Agreement.
 
(b)            Bonus:  The Executive shall be eligible to receive an annual cash
bonus award (the “Annual Bonus”), which shall be based on a target of Sixty
percent (60%) of the Executive’s then current Base Salary (the “Target Annual
Bonus”).  The Annual Bonus is not guaranteed and is contingent upon the
Executive and the Company achieving deliverables or goals agreed to by the
Executive and the CEO or compensation committee of the Board (the “Compensation
Committee”).  Any Annual Bonus shall be determined by the Board or the
Compensation Committee.  There will be an opportunity for the Executive to earn
more than the Target Annual Bonus based upon Executive’s success in meeting
identified performance targets during the relevant time period.  The Target
Annual Bonus shall be paid, if at all, by no later than the fifteenth (15th) day
of the third (3rd) month after the close of the fiscal year with respect to
which the Target Bonus Award is payable. For purposes of this Agreement, the
Executive’s Base Salary and Annual Bonus shall be referred to collectively as
the “Total Cash Compensation.”
 
(c)            Participation in Equity Incentive Program:  The Executive will be
eligible to participate in the 2006 TerreStar Corporation Equity Incentive Stock
Plan, as the same may be amended from time to time, and such other equity or
long-term incentive programs that the Company has established or may, from time
to time, establish for its employees or service providers (each, a “Plan” and,
collectively, the “Plans”).  The terms and conditions governing eligibility for,
entitlement to, and participation under any Plan shall be governed by such Plan
and any other documents or agreements to be executed by the Executive or the
Company in accordance therewith.
 
(d)            Other Expenses:  In addition to the compensation described in
this Section 5, the Company agrees to pay and reimburse the Executive during his
employment for all reasonable, ordinary and necessary, properly vouchered,
client-related business or entertainment expenses incurred in the performance of
his services hereunder in accordance with Company policy in effect from time to
time; provided, however, that the amount available to the Executive for such
travel, entertainment and other expenses may require advance approval by the
Chief Financial Officer or such other executive officer of the Company pursuant
to the Company’s policy then in effect.  The Executive shall submit vouchers and
receipts for all expenses for which reimbursement is sought.
 
(e)            Vacation:  During each calendar year, the Executive shall be
entitled to the standard amount of vacation provided by the Company for senior
level executives.


- 3 -

--------------------------------------------------------------------------------


 
(f)            Fringe Benefits:  In addition to his compensation provided by the
foregoing, the Executive shall be entitled to the benefits available generally
to Company employees pursuant to Company programs, including, by way of
illustration, personal leave, paid holidays, sick leave, profit-sharing,
retirement, disability, dental, vision, group sickness, accident or health
insurance programs of the Company which may now or, if not terminated, shall
hereafter be in effect, or in any other or additional such programs which may be
established by the Company, as and to the extent any such programs are or may
from time to time be in effect, as determined by the Company and the terms
hereof, subject to the applicable terms and conditions of the benefit plans in
effect at that time.  Nothing herein shall affect the Company’s ability to
modify, alter, terminate or otherwise change any benefit plan it has in effect
at any given time, to the extent permitted by law.
 
5.            Employment Period; Termination.
 
(a)            Commencement.  The Executive’s employment under this Agreement
shall commence on January 1, 2008 (the “Commencement Date”), and shall continue
thereafter until this Agreement expires on December 31, 2008 or the Executive’s
employment is terminated by either party pursuant to the terms of this
Agreement.  The parties acknowledge that, for purposes of seniority, benefits
entitlement, vacation awards, and vesting in any pension/retirement programs,
the Executive’s initial employment date with the Company shall be the relevant
date for calculating his eligibility for and entitlement to any such programs,
rather than the Commencement Date.
 
(b)            Employment Period.  The Employment Period shall commence on the
Commencement Date and shall continue until the earlier of: (i) the close of
business on the first anniversary of the Commencement Date (the “Expiration
Date”) (with the period from the Commencement Date through the Expiration Date
being referred to herein the “Initial Term”); and (ii) the termination of the
Executive’s employment pursuant to the terms of this Section 5.  The Initial
Term may be renewed or extended for any additional period or periods after the
Initial Term (each, a “Renewal Term”) if the Executive and the Company mutually
consent to such renewal or extension at any time on or prior to the Expiration
Date or the last day of the expiring Renewal Term, as applicable.  The Initial
Term plus any Renewal Terms shall be included in the “Employment Period.”
 
(c)            Termination By Executive Without Good Reason.  Notwithstanding
the provisions of Sections 5(a) and 5(b) of this Agreement, the Executive may
terminate the employment relationship at any time for any reason by giving the
Company written notice at least forty-five (45) days prior to the effective date
of termination.  The Company, at its election, may (i) require the Executive to
continue to perform his duties hereunder for the full forty-five (45) day notice
period, or (ii) terminate the Executive’s employment at any time during such
45-day notice period (but any such termination by the Company shall not be
deemed to be a termination of the Executive’s employment without Cause).  Unless
otherwise provided by this Section 5, all compensation and benefits paid by the
Company to the Executive shall cease upon his last day of employment.  The
Executive acknowledges and agrees that the non-compete restrictions set forth in
the Company’s Confidentiality, Non-competition, and Proprietary Rights Agreement
or such other similar agreement by which the Executive is bound containing
similar obligations (the “Confidentiality Agreement”) will remain in full force
and effect for the twelve (12) month period subsequent to his termination
pursuant to this Section 5(c).  Furthermore, the obligations imposed on the
Executive with respect to confidentiality, non-disclosure and assignment of
rights to inventions or developments in this Agreement, any Confidentiality
Agreement or any other similar agreement executed by the parties shall continue,
notwithstanding the termination of the employment relationship between the
parties.  Executive shall be entitled to receive any accrued but unpaid salary
and bonuses declared and communicated to the Executive but not yet paid as of
the effective date of his termination (other than such amounts as are subject to
a deferred compensation arrangement) (collectively, net after deferrals,
“Accrued Current Compensation”), and to be reimbursed in accordance with
applicable Company policy for any reimbursable expenses that have not been
reimbursed prior to such termination.


- 4 -

--------------------------------------------------------------------------------


 
(d)            Termination By Company For Cause.  If the Executive's employment
is terminated for “Cause,” the Executive will not be entitled to and the Company
shall not be obligated to pay any compensation or benefits of any type following
the effective date of termination, but the Executive shall be entitled to
receive any Accrued Current Compensation, and to be reimbursed in accordance
with Company policy for any reimbursable expenses remaining due and owing that
have not been reimbursed prior to his termination.  As used in this Agreement,
the term “Cause” shall mean a termination for (i) the conviction of the
Executive of, or the entry of a pleading of guilty or nolocontendere by the
Executive to, any crime involving moral turpitude or any felony or fraud (which
includes any acts of embezzlement or misappropriation of funds) or any material
violation of the Sarbanes-Oxley Act of 2002; (ii) serious dereliction of a
fiduciary obligation or duty of loyalty owed to the Company; (iii)  a refusal to
substantially perform the Executive's duties hereunder or to comply with the
policies and practices of the Company, except in the event that the Executive
becomes permanently disabled as set forth in Section 5(f) of this Agreement; or
(iv) Executive’s material breach of this Agreement.  Anything herein to the
contrary notwithstanding, the Company shall give the Executive written notice
prior to terminating the Executive's employment based upon a material breach of
this Agreement (clause (iv) above), setting forth the exact nature of any
alleged breach and the conduct required to cure such breach.  The Executive
shall have forty-five (45) days from the giving of such notice within which to
cure the breach.  The Executive acknowledges and agrees that the non-compete
restrictions set forth in the Confidentiality Agreement will remain in full
force and effect for the twelve (12) month period subsequent to his termination
pursuant to this Section 5(d).  Furthermore, the obligations imposed on the
Executive with respect to confidentiality, non-disclosure and assignment of
rights to inventions or developments in this Agreement, any Confidentiality
Agreement or any other agreement executed by the parties shall continue,
notwithstanding the termination of the employment relationship between the
parties.
 
(e)            Termination By Company Without Cause.  The Company may terminate
the Executive without Cause by delivering written notice to the Executive at
least forty-five (45) days prior to the effective date of such termination.


- 5 -

--------------------------------------------------------------------------------


 
(i)            If the Executive's employment is terminated by the Company
without Cause, then, subject to the terms and conditions set forth in this
Section 5(e), the Executive shall be entitled to receive an aggregate amount
equal to one (1) times the Executive’s then current annual Total Cash
Compensation as severance pay. This severance pay shall be paid in substantially
equal monthly installments (or such other frequency consistent with the
Company’s payroll practice then in effect for active employees at the executive
level) over a period of twelve (12) months, commencing no later than thirty (30)
days after the Executive’s employment is terminated by the Company without
Cause, except as otherwise provided in this Agreement.  In addition, to the
extent that the Executive qualifies for, complies with the requirements of and
otherwise remains eligible for continuation of his health care insurance
benefits under COBRA, and payment of COBRA premiums is permitted under
applicable laws and regulations, the Company shall pay the COBRA premiums until
the earlier of (A) such time as the Executive obtains alternative employment and
becomes eligible for health insurance through his new employer and (B) eighteen
(18) months following the date of his termination.  For purposes of determining
severance pursuant to this Section 5(e)(i), the Total Cash Compensation shall be
calculated based on the Executive’s current Base Salary as of the effective date
of his termination, and the full Target Annual Bonus for the relevant
year.  Further, the Executive shall be entitled to receive any Accrued Current
Compensation, and to be reimbursed in accordance with Company policy for any
reimbursable expenses remaining due and owing that have not been reimbursed
prior to his termination.
 
(ii)            In addition to the Executive’s severance calculated in
accordance with Section 5(e)(i), if the Executive's employment is terminated by
the Company without Cause, the vesting period shall be accelerated for all of
Executive’s unvested options, shares of restricted stock, or other rights to
purchase equity securities of the Company (collectively, the “Award Shares”)
awarded to Executive pursuant to any Plan, such that any then-unvested Award
Shares awarded to Executive shall become fully vested effective immediately
prior to the effective date of Executive’s termination of employment.
 
(iii)            The Executive acknowledges and agrees that the non-compete
restrictions set forth in the Confidentiality Agreement will remain in full
force and effect for the twelve (12) month period subsequent to his termination
pursuant to this Section 5(e).  Furthermore, the obligations imposed on
Executive with respect to confidentiality, non-disclosure and assignment of
rights to inventions or developments in this Agreement, any Confidentiality
Agreement or any other agreement executed by the parties shall continue,
notwithstanding the termination of the employment relationship between the
parties.
 
(iv)            The severance pay, COBRA premium payment and accelerated vesting
of Award Shares to be provided under this Section 5(e) are referred to herein
collectively as the “Termination Compensation.”  The Executive shall not be
entitled to any Termination Compensation unless (i) the Executive complies with
all surviving provisions of any Confidentiality Agreement by which the Executive
is bound, and (ii) the Executive executes and delivers to the Company after a
notice of termination and on or before the last date on which the severance pay
is scheduled to commence, a mutual release in form and substance acceptable to
the Company by which the Executive releases the Company from any obligations and
liabilities of any type whatsoever under this Agreement, except for the
Company's obligations with respect to the Termination Compensation, which
release shall not affect the Executive’s right to indemnification, if any, for
actions taken within the scope of his employment.  Notwithstanding anything
herein to the contrary, no Termination Compensation shall be paid or otherwise
provided until all applicable revocation periods have fully expired, and the
mutual release becomes fully and finally enforceable.  The parties hereto
acknowledge that the Termination Compensation to be provided under this Section
5(e)(iv) is to be provided in part in consideration for the above-specified
release.


- 6 -

--------------------------------------------------------------------------------


 
(v)            Except as otherwise provided under Section 11, the Termination
Compensation described in this Section 5(e) is intended to supersede any other
severance payment provided by any Company policy, plan or practice.  Therefore,
the Executive shall be disqualified from receiving any severance payment under
any other Company severance policy, plan or practice.


(f)            Termination for Executive’s Permanent Disability.  To the extent
permissible under applicable law, in the event the Executive becomes permanently
disabled during employment with the Company, the Company may terminate
Executive’s employment under this Agreement by giving forty-five (45) days prior
written notice to the Executive of its intent to terminate, and unless the
Executive resumes performance of the duties set forth in Section 3 within
forty-five (45) days of the date of the notice, Executive’s employment under
this Agreement shall terminate at the end of such forty-five (45) day
period.  If the Executive’s employment is terminated pursuant to this Section
5(f), he shall be entitled to receive any Accrued Current Compensation, an
aggregate amount equal to one-half of his then-current annual Total Cash
Compensation as severance pay, and reimbursement in accordance with Company
policy for any reimbursable expenses remaining due and owing that have not been
reimbursed prior to his termination.  For purposes of determining severance
pursuant to this Section 5(f), the Total Cash Compensation shall be calculated
based on the Executive’s current Base Salary as of the effective date of his
termination, and the full Target Annual Bonus for the relevant year.  This
severance pay shall be paid in substantially equal monthly installments (or such
other frequency consistent with the Company’s payroll practice then in effect
for active employees at the executive level) over a period of twelve (12)
months, commencing no later than thirty (30) days after the Executive’s
employment is terminated because he becomes permanently disabled, except as
otherwise provided in this Agreement, and shall be offset by amounts paid to the
Executive under any disability insurance policy maintained or provided by the
Company on the Executive.  If the Executive’s employment is terminated pursuant
to this Section 5(f), the vesting period shall be accelerated for all of
Executive’s Award Shares awarded to Executive pursuant to any Plan, such that
any then-unvested Award Shares awarded to Executive shall become fully vested
effective immediately prior to the effective date of Executive’s termination of
employment.  For the purposes of this Agreement, “permanently disabled” means
the inability, due to physical or mental ill health, to perform the essential
functions of the Executive's job, with a reasonable accommodation, if
applicable, for ninety (90) days during any one year of employment irrespective
of whether such days are consecutive.  The Executive acknowledges and agrees
that the non-compete restrictions set forth in any Confidentiality Agreement
will remain in full force and effect for the twelve (12) month period subsequent
to his termination pursuant to this Section 5(f).  Furthermore, the obligations
imposed on the Executive with respect to confidentiality, non-disclosure and
assignment of rights to inventions or developments in this Agreement, any
Confidentiality Agreement or any other agreement executed by the parties shall
continue, notwithstanding the termination of the employment relationship between
the parties.


- 7 -

--------------------------------------------------------------------------------


 
(g)            Termination Due To Executive’s Death.  Executive’s employment
under this Agreement will terminate immediately upon the Executive's death, and
the Company shall not have any further liability or obligation to the Executive,
his executors, heirs, assigns or any other person claiming under or through his
estate, except that the Executive’s estate shall receive any Accrued Current
Compensation, and the Company shall provide severance pay to the Executive’s
estate in an amount equal to one-half of his then-current annual Total Cash
Compensation. For purposes of determining severance pursuant to this Section
5(g), the Total Cash Compensation shall be calculated based on the Executive’s
current Base Salary as of the effective date of his death, and the full Target
Annual Bonus for the relevant year.  Any severance pay shall be paid in a lump
sum within ninety (90) days after the Executive’s death. If the Executive’s
employment is terminated upon his death, the vesting period shall be accelerated
for all of Executive’s Award Shares awarded to Executive pursuant to any Plan,
such that any then-unvested Award Shares awarded to Executive shall become fully
vested effective as of his date of death and shall be exercisable thereafter in
accordance with the terms of the applicable award agreement.  At the Company’s
discretion, the Company shall have the option to provide for payment of the cash
severance pay called for under this Section 5(g) by means of a life insurance
policy owned by the Company on the Executive’s life, and the Executive agrees to
take all steps reasonably necessary to fulfill any underwriting requirements in
order for the Company to obtain such life insurance policy.  Any death benefit
payment from such policy to the Executive’s estate or designated beneficiary
shall offset, and not be paid in duplication of, the cash severance amount
described in this Section 5(g).


(h)            Termination by Executive for “Good Reason”.
 
                (i)            Subject to the provisions of this Section 5(h),
the Executive shall have the right to terminate his employment under this
Agreement for Good Reason.
 
                (ii)           For purposes of this Agreement, “Good Reason”
means the occurrence of any of the following without the Executive’s consent:
 
(1) the Company’s willful material breach of any provision of this Agreement;
 
(2) any material adverse change in the Executive’s compensation,
position (including his position as Chief Financial Officer of the Company
and/or as Executive Vice President and Chief Financial Officer of TS Corp),
authority, duties or responsibilities, orany other action by the Company (other
than a change because the Executive becomes permanently disabled or as an
accommodation under the Americans With Disabilities Act) which results in: a
diminution in any material respect in Executive’s position, authority, duties,
responsibilities or base compensation, which diminution continues in time over
at least thirty (30) days, such that it constitutes an effective demotion
(provided, however, that, for the avoidance of doubt, no diminution of title,
position, duties or responsibilities shall be deemed to occur solely because the
Company becomes a division, unit or subsidiary of another corporation or entity
or because there has been a change in the reporting hierarchy incident thereto
involving the Executive), excluding for this purpose material adverse changes
made due to the Executive’s termination for Cause or termination by the
Executive without Good Reason;
 


- 8 -

--------------------------------------------------------------------------------


 
(3) relocation of the Company’s headquarters and/or the Executive’s regular work
address to a location which requires the Executive to travel more than fifty
(50) miles from the Executive’s residence (provided that it shall not qualify as
“Good Reason” if the Company moves its headquarters within the Washington, D.C.
Metropolitan Area -- i.e., anywhere within thirty (30) miles of Capitol Hill --
even if the new headquarters location is more than fifty (50) miles from
Executive’s residence); or
 
(4) any other action or inaction that constitutes a material breach by the
Company of this Agreement;
 
provided, however, that it shall not constitute Good Reason unless the Executive
shall have provided the Company with written notice of the Company’s alleged
actions constituting Good Reason (which notice shall specify in reasonable
detail the particulars of such actions constituting Good Reason) within thirty
(30) days after the initial existence of any such alleged actions and the
Company has not cured any such alleged actions constituting Good Reason or
substantially commenced its effort to cure such breach within thirty (30) days
of the Company’s receipt of such written notice; provided further, that a
termination by the Executive for Good Reason shall not be deemed to have
occurred unless the termination occurs within two (2) years after the initial
existence of any of the conditions specified in this Section
5(h)(ii). Notwithstanding the foregoing, in order to avoid any confusion, any
consolidation, merger or other corporate restructuring of or between the Company
and TerreStar Corporation (“TS Corp”) (including but not limited to any
transaction or series of transactions that results in TS Corp becoming the sole
shareholder of the Company, or that results in TS Corp and the Company being
merged into one another), or any change in the reporting hierarchy incident
thereto involving the Executive, shall not trigger “Good Reason” as long as
Executive’s duties, responsibilities and compensation are not materially altered
in an adverse manner with respect to the Company, regardless of whether the
Company remains an independent corporate entity, or becomes a part of, or a
unit, division or subsidiary of, TS Corp or any related company.
 
            (iii)            A termination for Good Reason shall be treated for
all severance purposes as a Termination without Cause, and the Executive shall
be entitled to receive all of the payments identified in Section 5(e), subject
to the terms and conditions of Section 5(e), and Executive’s Award Shares in the
Company or TS Corp, as applicable, shall be accelerated consistent with Section
5(e)(ii); provided, however, that in connection with a termination for Good
Reason, the Executive shall be entitled to exercise stock options in accordance
with the terms of the Plan and any applicable agreements governing such stock
options.  The Executive acknowledges and agrees that the non-compete
restrictions set forth in any Confidentiality Agreement will remain in full
force and effect for the twelve (12) month period subsequent to his termination
pursuant to this Section 5(h).  Furthermore, the obligations imposed on the
Executive with respect to confidentiality, non-disclosure and assignment of
rights to inventions or developments in this Agreement, any Confidentiality
Agreement or any other agreement executed by the parties shall continue,
notwithstanding the termination of the employment relationship between the
parties.


- 9 -

--------------------------------------------------------------------------------


 
(i)            Expiration of the Agreement.  If this Agreement expires at the
end of the Initial Term as a result of the Company not renewing or extending the
Employment Period for a Renewal Term where the Executive was willing and able to
execute a new contract providing terms and conditions substantially similar to
those in the expiring contract and to continue performing such services, then
upon the Executive’s termination of employment at or after such expiration of
the Agreement, subject to the terms and conditions set forth in Section 5(e),
the Executive shall be entitled to receive severance pay equivalent to nine (9)
months of Total Cash Compensation.  The amount payable pursuant to the
immediately preceding sentence shall be paid in substantially equal monthly
installments (or such other frequency consistent with the Company’s payroll
practice then in effect for active employees at the executive level) over a
period of twelve (12) months, commencing no later than thirty (30) days after
the Executive’s employment is terminated, except as otherwise provided in this
Agreement.  For purposes of determining severance pay pursuant to this Section
5(i), the Total Cash Compensation shall be calculated based on the Executive’s
current Base Salary as of the effective date of his termination, and the full
Target Annual Bonus for the relevant year.  In addition, if the Executive’s
employment terminates at or after the expiration of the Agreement under the
conditions described in this Section 5(i), to the extent that the Executive
qualifies for, complies with the requirements of and otherwise remains eligible
for continuation of his health care insurance benefits under COBRA, and payment
of COBRA premiums is permitted under applicable laws and regulations, the
Company shall pay the COBRA premiums until the earlier of (A) such time as the
Executive obtains alternative employment and becomes eligible for health
insurance through his new employer and (B) eighteen (18) months following the
date of his termination.  Further, upon the Executive’s termination of
employment at or after the expiration of this Agreement, the Executive shall be
entitled to receive any Accrued Current Compensation, and to be reimbursed in
accordance with Company policy for any reimbursable expenses remaining due and
owing that have not been reimbursed prior to his termination.  The Executive
acknowledges and agrees that the non-compete restrictions set forth in any
Confidentiality Agreement will remain in full force and effect for the twelve
(12) month period subsequent to his termination of employment on or after the
expiration of this Agreement.  Furthermore, the obligations imposed on the
Executive with respect to confidentiality, non-disclosure and assignment of
rights to inventions or developments in this Agreement, any Confidentiality
Agreement or any other agreement executed by the parties shall continue,
notwithstanding the termination of the employment relationship between the
parties.
 
6.            Company Property. All correspondence, records, documents,
software, promotional materials, and other Company property, including all
copies, which come into the Executive's possession by, through or in the course
of his employment, regardless of the source and whether created by the
Executive, are the sole and exclusive property of the Company, and immediately
upon the termination of the Executive's employment, or at any time the Company
shall request, the Executive shall return to the Company all such property of
the Company, without retaining any copies, summaries or excerpts of any kind or
in any format whatsoever.  The Executive further agrees that should he discover
any Company property or Confidential Information (as hereinafter defined) in his
possession after the return of such property has been requested, the Executive
agrees to return it promptly to the Company without retaining copies, summaries
or excerpts of any kind or in any format whatsoever.


- 10 -

--------------------------------------------------------------------------------


 
7.            Non-Competition; Non-Solicitation.  Executive acknowledges and
agrees that, as a condition of his employment under this Agreement, he shall be
required to execute a copy of a Confidentiality Agreement to the extent that he
has not already done so, and he shall be bound by the terms and conditions of
that Confidentiality Agreement, including those provisions addressing
non-competition and non-solicitation of customers and employees, which shall
continue in full force and effect throughout the course of his employment and
shall survive the termination of this Agreement and the Executive’s employment
with the Company for any reason.  The Executive acknowledges that he has
received a copy of the Company’s Confidentiality Agreement and he fully
understands its terms.  The Confidentiality Agreement, as well as all of the
terms and obligations imposed on the Executive therein, is incorporated into
this Agreement in their entirety by reference.  It shall not be a defense to any
action seeking to enforce the terms of the Confidentiality Agreement that the
Executive has failed to execute a copy of the Confidentiality Agreement.  The
existence of a claim, charge, or cause of action by the Executive against the
Company under this Agreement or otherwise shall not constitute a defense to the
enforcement by the Company of the foregoing restrictive covenants contained in
the Confidentiality Agreement, but such claim, charge, or cause of action shall
be litigated separately.
 
8.            Protection of Confidential Information. The Executive agrees that
all information, whether or not in writing, relating to the business, technical
or financial affairs of the Company and that is generally understood in the
industry as being confidential and/or proprietary information, is the exclusive
property of the Company.  The Executive agrees to hold in a fiduciary capacity
for the sole benefit of the Company all secret, confidential or proprietary
information, knowledge, data, or trade secret (“Confidential Information”)
relating to the Company or any of its affiliates or their respective clients,
which Confidential Information shall have been obtained during his employment
with the Company.  The Executive acknowledges and agrees that, as a condition of
his employment under this Agreement, he is and shall remain bound by the terms
and conditions of the Confidentiality Agreement, including those provisions
addressing the confidentiality and non-disclosure of Company Confidential
Information, and those provisions, and he obligations they impose on the
Executive shall continue in full force and effect throughout the course of his
employment and shall survive the termination of this Agreement and the
Executive’s employment with the Company for any reason.  The Executive agrees
that he will not at any time, either during the Term of this Agreement or after
its termination, disclose to anyone any Confidential Information, or utilize
such Confidential Information for his own benefit, or for the benefit of third
parties without written approval by an officer of the Company.  The Executive
further agrees that all documents, memoranda, notes, records, data, schematics,
sketches, computer programs, presentations, prototypes, or written,
photographic, magnetic or other documents or tangible objects developed, created
or compiled by him or made available to him at any time during his employment
concerning the business of the Company and/or its clients, including any copies
of such materials, shall be the property of the Company and shall be delivered
to the Company on the termination of his employment, or at any other time upon
request of the Company, and he shall not retain any such materials or copies of
such materials subsequent to the termination of his employment for any reason.


- 11 -

--------------------------------------------------------------------------------


 
9.              Intellectual Property.  The Executive acknowledges and agrees
that he is and shall at all times remain bound by the terms and conditions of
the Confidentiality Agreement during the course of his employment with the
Company and thereafter, including those provisions addressing his obligations to
the Company with respect to intellectual property belonging to the
Company.  These obligations shall continue in full force and effect throughout
the course of his employment and shall survive the termination of this Agreement
and the Executive’s employment with the Company for any reason.


10.            Injunctive Relief.  The Executive acknowledges that he
understands that, in the event of a breach or threatened breach of this
Agreement by the Executive (including the terms of the Confidentiality Agreement
expressly incorporated herein by reference), the Company may suffer irreparable
harm and will therefore be entitled to injunctive relief, without prior notice
to the Executive and without the posting of a bond or other guarantee, to
enforce this Agreement.  This provision is not a waiver of any other rights
which the Company may have under this Agreement, including the right to recover
attorneys’ fees and costs to cover the expenses it incurs in seeking to enforce
this Agreement, as well as to any other remedies available to it, including
money damages.


11.            Change of Control Benefits.


  (a)            In the event that, at any time during the Executive’s
employment under this Agreement, the Company and/or TS Corp experiences a Change
of Control (as hereinafter defined) and Executive experiences a Change of
Control Position Modification (as hereinafter defined) in connection with such
Change of Control then, provided that Executive shall have executed a release in
form and substance acceptable to the Company, and subject to the other terms and
conditions contained in this Agreement, the Executive shall be entitled to
receive a lump sum payment in an amount equal to two (2) times the Executive’s
then current annual Total Cash Compensation as severance pay, in recognition of
his contributions leading up to the Change of Control.  Such lump sum payment
shall be reduced by the gross amount of severance, if any, received by the
Executive pursuant to Section 5 of this Agreement prior to the date of payment
under this Section 11.  For purposes of determining severance pursuant to this
Section 11(a), the Total Cash Compensation shall be calculated based on the
Executive’s current Base Salary as of the effective date of his termination
(without giving effect to any reduction in Base Salary which gave rise to the
Good Reason termination, if applicable), and the full Target Annual Bonus for
the relevant year.  This severance pay shall be paid no later than thirty (30)
days after the effective date of the Change of Control or, if later, the Change
of Control Position Modification, except as otherwise specified under Section
11(c).  In addition, vesting in all of Executive’s unvested Award Shares shall
be accelerated such that Executive’s then unvested Award Shares shall become
vested immediately prior to the effective date of Executive’s termination,
subject to the terms and conditions of the applicable Plan and other
agreements.  In addition, to the extent that the Executive qualifies for,
complies with the requirements of and otherwise remains eligible for
continuation of his health care insurance benefits under COBRA, and payment of
COBRA premiums is permitted under applicable laws and regulations, the Company
shall pay the COBRA premiums until the earlier of (A) such time as the Executive
obtains alternative employment and becomes eligible for health insurance through
his new employer and (B) eighteen (18) months following the date of his
termination.  The severance provisions under this Section 11 shall supersede,
and not be in duplication of, the severance provisions contained in Section
5(e), except as otherwise specified under Section 11(c).


- 12 -

--------------------------------------------------------------------------------


 
(b)            For purposes of this Agreement, the following terms shall have
the following meanings:


(i)            “Affiliate” shall mean, with respect to any Person, any other
Person that controls, is controlled by or is under common control with the first
Person.
 
(ii)            “Change of Control” shall mean the earliest to occur of any of
the following events, construed in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury guidance promulgated
thereunder (the “Code”): 
 
(A)            any “person” (as defined in Section 3(a)(9) of the Exchange Act,
and as modified in Section 13(d) and 14(d) of the Exchange Act), other than (1)
Parent or any of its Subsidiaries, (2) any employee benefit plan of Parent or
any of its Subsidiaries, (3) any Affiliate of Parent or any of its Subsidiaries,
(4) a company owned, directly or indirectly, by stockholders of Parent in
substantially the same proportions as their ownership of Parent or (5) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or more than one person acting as a group, acquires
ownership of securities of Parent or of the Company that, together with
securities held by such person or group, constitutes more than 50% of the shares
of voting stock of Parent or of the Company then outstanding (for the avoidance
of doubt, the consummation of any merger, reorganization, business combination
or consolidation of Parent or one of its Subsidiaries (including the Company)
with or into any other entity, other than a merger, reorganization, business
combination or consolidation which would result in the holders of the voting
securities of Parent or the Company outstanding immediately prior thereto
holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of Parent or the Company or
the surviving company or the parent of such surviving company, may constitute a
Change of Control under this Section 11(b)(ii)(A));
 
(B)            the consummation of a sale or disposition by Parent or the
Company of all or substantially all of Parent’s or the Company’s assets that,
immediately after such sale or disposition, results in Parent or the Company no
longer owning more than 80% of the total gross fair market value of the assets
of Parent or the Company as applicable, but excluding any sale or disposition if
the holders of the voting securities of Parent or the Company outstanding
immediately prior thereto hold securities immediately thereafter which represent
more than 50% of the combined voting power of the voting securities of the
acquiror, or parent of the acquiror, of such assets;
 
- 13 -

--------------------------------------------------------------------------------


 
(C)            individuals who, as of the beginning of any twelve (12) month
period, constitute the Board of Directors of the Parent or the Company (each,
an“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board within such twelve (12) month period; provided, however, that any
individual becoming a director whose election to the Board of Directors of the
Parent or the Company was approved by a vote of at least a majority of the
directors then comprising the applicable Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board of Directors of the Parent or the Company; provided
further, that a change to the membership of the current Board of the Parent or
the Company or any portion thereof as a result of or in connection with any
consolidation, merger or other corporate restructuring of or between the Company
and TS Corp (or the consolidation of the boards of directors of TS Corp and the
Company as a result of such consolidation, merger or other corporate
restructuring) shall not constitute a Change of Control for purposes of this
Agreement.
 
(iii)            “Change of Control Position Modification” shall mean that,
coincident with or within three (3) months after a Change of Control,
Executive’s employment with the Company is terminated by the Company or its
successor without Cause (as defined in Section 5(d) above) or Executive
terminates his employment with the Company or its successor with Good Reason (as
defined in Section 5(h) above). For the avoidance of doubt, no diminution of
title, position, duties or responsibilities shall be deemed to occur solely
because the Company has experienced a Change of Control or has been merged into
or becomes a division, unit or subsidiary of another corporation or entity or
because there has been a change in the reporting hierarchy incident thereto
involving the Executive. A Change of Control Position Modification shall also be
deemed to have occurred coincident with the Change of Control if the Executive’s
employment with the Company had been terminated by the Company without Cause
within the three- (3-) month period prior to the date on which the Change of
Control occurred, and if it is reasonably demonstrated by the Executive to the
Board that such termination of employment either was at the request of a third
party who had taken steps reasonably calculated to effect the Change of Control
or otherwise arose in connection with or in anticipation of the Change of
Control.  Any determination by the Board in this regard shall be made in good
faith taking into account all facts and circumstances surrounding the
termination of employment.  In any event, a Change of Control Position
Modification shall not be deemed to have occurred unless (a) the Executive shall
have provided the Company with written notice of the Company’s alleged actions
constituting a Change of Control Position Modification (which notice shall
specify in reasonable detail the particulars of such actions) within thirty (30)
days after the initial existence of any such alleged actions, and the Company
has not cured any such alleged actions or substantially commenced its effort to
cure such breach within thirty (30) days of the Company’s receipt of such
written notice, and (b) the termination occurs within six (6) months after the
initial existence of any one of the conditions specified in this Section
11(b)(3) upon which the termination is based.


- 14 -

--------------------------------------------------------------------------------


 
(iv)            “control”, “controlled by” and “under common control with”, as
used with respect to any Person, means the possession, directly or indirectly,
through one or more intermediaries or otherwise, of the power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, contractually or in any other manner whatsoever.


(v)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.


(vi)            “Parent” means TS Corp (including its successor through any
internal reorganization) or, in case TS Corp is not the ultimate parent of the
Company, the entity that is the ultimate parent corporation of the Company.


(vii)            “Person” means any individual, firm, corporation, limited
liability company, partnership, sole proprietorship, trust or other legally
cognizable entity.


(viii)           “Subsidiary” with respect to any specified Person, means:


(A)            any corporation, association or other business entity of which
more than 50% of the total voting power of shares of capital stock entitled
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and


(B)            any partnership (1) the sole general partner or the managing
general partner of which is such Person or a Subsidiary (as defined in clause
(A)) of such Person or (2) the only general partners of which are that Person or
one or more Subsidiaries (as defined in clause (A)) of that Person (or any
combination thereof).
 
(c)            In the event that Executive suffers a Change of Control Position
Modification that results in his termination of employment prior to the date
that the Change of Control occurs, then, provided that Executive shall have
executed a release in form and substance acceptable to the Company, and subject
to the other terms and conditions contained in this Agreement, the Executive
shall receive such benefits to which he is entitled under Section 5 of this
Agreement absent the occurrence a Change of Control.  Notwithstanding the
preceding sentence, within thirty (30) days after the effective date of the
Change of Control, Executive shall cease receiving further severance pay
payments under Section 5and shall receive the balance of the benefits (without
interest) to which he is entitled under Section 11(a).  For the avoidance of
doubt, the benefits provided under this Section 11shall not be made in
duplication of any benefits provided under Section 5of this Agreement.


- 15 -

--------------------------------------------------------------------------------


 
12.          Excise Tax on Parachute Payments


(a)            The Executive shall bear all expense of, and be solely
responsible for, all federal, state, local or foreign taxes due with respect to
any payment received hereunder, including, without limitation, any excise tax
imposed by Section 4999 of the Code; provided, however, that any payment or
benefit received or to be received by the Executive in connection with a Change
of Control or the termination of the Executive’s employment (whether payable
pursuant to the terms of this Agreement (“Contract Payments”) or any other plan,
arrangements or agreement with the Company or any affiliate (collectively with
the Contract Payments, the “Total Payments”)) shall be reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code but only if, by reason of such reduction, the net
after-tax benefit received by the Executive shall exceed the net after-tax
benefit that would be received by the Executive if no such reduction was made.


(b)            For purposes of this Section 12, “net after-tax benefit” shall
mean (i) the total of all payments and the value of all benefits which the
Executive receives or is then entitled to receive from the Company that would
constitute “excess parachute payments” within the meaning of Section 280G of the
Code, less (ii) the amount of all federal, state and local income taxes payable
with respect to the foregoing calculated at the maximum marginal income tax rate
for each year in which the foregoing shall be paid to the Executive (based on
the rate in effect for such year as set forth in the Code as in effect at the
time of the first payment of the foregoing), less (iii) the amount of excise
taxes imposed with respect to the payments and benefits described in (i) above
by Section 4999 of the Code.


(c)            The foregoing determination shall be made by a nationally
recognized accounting firm (the “Accounting Firm”) selected by the Company and
reasonably acceptable to the Executive (which may be, but will not be required
to be, the Company’s independent auditors).  The Accounting Firm shall submit
its determination and detailed supporting calculations to both the Executive and
the Company within fifteen (15) days after receipt of a notice from either the
Company or the Executive that the Executive may receive payments which may be
“parachute payments.”  If the Accounting Firm determines that a reduction is
required by this Section 12, the Executive, in the Executive’s discretion, may
determine which of the Total Payments shall be reduced to the extent necessary
so that no portion of the Total Payments shall be subject to the excise tax
imposed by Section 4999 of the Code, and the Company shall pay such reduced
amount to the Executive; provided that, if the Executive does not make such
determination within ten (10) business days after the receipt of the
calculations made by the Accounting Firm, the Company shall elect which and how
much of the Total Payments shall be eliminated or reduced consistent with the
requirements of this Section 12 and shall notify the Executive promptly of such
election.
 
(d)            The Executive and the Company shall each provide the Accounting
Firm access to and copies of any books, records, and documents in the possession
of the Executive or the Company, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by this Section 12.  The fees and expenses of the Accounting Firm
for its services in connection with the determinations and calculations
contemplated by this Section 12 shall be borne by the Company.


- 16 -

--------------------------------------------------------------------------------


 
13.            Publicity.  Except as otherwise required by law, including but
not limited to the disclosure obligations imposed on public companies under the
federal and/or state securities laws, neither party shall issue, without consent
of the other party, any press release or make any public announcement with
respect to this Agreement or the employment relationship between
them.  Following the date of this Agreement and regardless of any dispute that
may arise in the future, the Executive and the Company jointly and mutually
agree that they will not disparage, criticize or make statements that are
negative, detrimental or injurious to the other to any individual, company or
client, including within the Company.


14.            Non-disparagement.  The Executive shall not, while executive is
employed by the Company or at any time thereafter, directly, or through any
other personal entity, make any public or private statements that are
disparaging of the Company, its business or its employees, officers, directors,
or stockholders.  The Company agrees to refrain from any public statements after
the Executive’s employment with the Company ceases that are disparaging to the
Executive.  The Company’s obligations under this section extend only to then
current officers and members of the board, and only for so long as those
individuals are officers or directors of the Company.


15.            Binding Agreement.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their heirs, personal
representatives, successors and assigns.  In the event the Company is acquired,
is a non surviving party in a merger, or transfers substantially all of its
assets, this Agreement shall not be terminated and the transferee or surviving
company shall be bound by the provisions of this Agreement.  The parties
understand that the obligations of the Executive are personal and may not be
assigned by him.
 
16.            Entire Agreement.  This Agreement contains the entire
understanding of the Executive and the Company with respect to employment of the
Executive and supersedes the Predecessor Agreement and any and all prior
understandings, written or oral, except for the Confidentiality Agreement, the
Plans and agreements that have been executed or are to be executed in connection
with any Award Shares or other equity interests awarded to the Executive during
the course of his employment; provided, however, that any provisions of this
Agreement with respect to the vesting of, lapse of restrictions upon, or
exercise of Award Shares that are more favorable to the Executive than the
provisions set forth in the applicable award agreements shall be controlling and
shall be treated by the parties as an amendment of such award agreements.  This
Agreement may not be amended, waived, discharged or terminated orally, but only
by an instrument in writing, specifically identified as an amendment to this
Agreement, and signed by all parties.  By entering into this Agreement, the
Executive certifies and acknowledges that he has carefully read all of the
provisions of this Agreement and that he voluntarily and knowingly enters into
said Agreement.
 
17.            Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be deemed severable from the remainder of this Agreement, and the remaining
provisions contained in this Agreement shall be construed to preserve to the
maximum permissible extent the intent and purposes of this Agreement.

- 17 -

--------------------------------------------------------------------------------


 
18.            Tax Consequences.  Company will have no obligation to any Person
entitled to the benefits of this Agreement with respect to any tax obligation
any such Person incurs as a result of or attributable to this Agreement,
including all supplemental agreements and employee benefits plans incorporated
by reference therein, or arising from any payments made or to be made under this
Agreement or thereunder.
 
19.            Governing Law and Submission to Jurisdiction.  This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the Commonwealth of Virginia, without giving effect to the principles of
conflicts of law thereof.
 
20.            Notices.  Any notice provided for in this Agreement shall be
provided in writing.  Notices shall be effective from the date of service, if
served personally on the party to whom notice is to be given, or on the second
day after mailing, if mailed by first class mail, postage prepaid.  Notices
shall be properly addressed to the parties at their respective addresses or to
such other address as either party may later specify by notice to the other.
 
21.            ARBITRATION.  The parties agree that, except as discussed in this
Agreement, any controversy, claim or dispute arising out of or relating to this
Agreement or the breach thereof, or arising out of or relating to the employment
of the Executive, or the termination thereof, including any statutory or common
law claims under federal, state, or local law, including all laws prohibiting
discrimination in the workplace, shall be resolved by arbitration before a
single arbitrator in Fairfax County, Virginia in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association.  The parties
agree that any award rendered by the arbitrator shall be final and binding, and
that judgment upon the award may be entered in any court having jurisdiction
thereof.  The parties further acknowledge and agree that, due to the nature of
the confidential information, trade secrets, and intellectual property belonging
to the Company and its affiliates to which the Executive has or will be given
access, and the likelihood of significant harm that the Company and its
affiliates would suffer in the event that such information was disclosed to
third parties, nothing in this paragraph shall preclude the Company from going
to court to seek injunctive relief to prevent the Executive from violating the
obligations established in Sections 7 through 9 of this Agreement. This
agreement to arbitrate does not include claims that, by law, may not be subject
to mandatory arbitration.


- 18 -

--------------------------------------------------------------------------------


 
22.            Indemnification.
 
(a)            Corporate Acts.  In his/her capacity as a director, manager,
officer, or employee of the Company or serving or having served any other entity
as a director, manager, officer, or the Executive at the Company’s request, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent allowed by law, the Company’s charter and by-laws, from and against any
and all losses, claims, damages, liabilities, expenses (including legal fees and
expenses), judgments, fines, settlements and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, in which the Executive may be involved, or
threatened to be involved, as a party or otherwise by reason of the Executive’s
status, which relate to or arise out of the Company, their assets, business or
affairs, if in each of the foregoing cases, (i) the Executive acted in good
faith and in a manner the Executive believed to be in, or not opposed to, the
best interests of the Company, and, with respect to any criminal proceeding, had
no reasonable cause to believe the Executive’s conduct was unlawful, and (ii)
the Executive’s conduct did not constitute gross negligence or willful or wanton
misconduct (and the Company shall also advance expenses as incurred to the
fullest extent permitted under applicable law, provided the Executive provides
an undertaking to repay advances if it is ultimately determined that Executive
is not entitled to indemnification). The Company shall advance all expenses
incurred by the Executive in connection with the investigation, defense,
settlement or appeal of any civil or criminal action or proceeding referenced in
this Section 22, including but not necessarily limited to legal counsel, expert
witnesses or other litigation-related expenses.  The Executive shall be entitled
to coverage under the Company’s directors and officers liability insurance
policy in effect at any time in the future to no lesser extent than any other
officers or directors of the Company.  After the Executive is no longer employed
by the Company, the Company shall keep in effect the provisions of this Section
22, which provision shall not be amended except as required by applicable law or
except to make changes permitted by law that would enlarge the right of
indemnification of the Executive.  Notwithstanding anything herein to the
contrary, the provisions of this Section 22 shall survive the termination of
this Agreement and the termination of the Employment Period for any reason.
 
(b)            Personal Guarantees.  The Company shall indemnify and hold
harmless the Executive for any liability incurred by him/her by reason of
his/her execution of any personal guarantee for the Company’s benefit (including
but not limited to personal guarantees in connection with office or equipment
leases, commercial loans or promissory notes).
 
(c)            The indemnification provision of this Section 22 shall be in
addition to any other liability the Company otherwise may have to the Executive
to indemnify him for his conduct in connection with his efforts on the Company’s
behalf.
 
23. Section 409A Safe Harbor.
 
(a)            This Agreement is intended to comply with, or otherwise be exempt
from, Section 409A of the Code.
 
(b)            This Company shall undertake to administer, interpret, and
construe this Agreement in a manner that does not result in the imposition on
the Executive of any additional tax, penalty, or interest under Section 409A of
the Code.
 
(c)            If the Company determines in good faith that any provision of
this Agreement would cause the Executive to incur an additional tax, penalty, or
interest under Section 409A of the Code, theCompany and the Executive agree that
they will execute any and all amendments to this Agreement permitted under
applicable law as they mutually agree in good faith may be necessary to ensure
compliance with the distribution provisions of Section 409A of the Code or as
otherwise needed to ensure that this Agreement complies with Section 409A.
 
- 19 -

--------------------------------------------------------------------------------


 
(d)            The preceding provisions, however, shall not be construed as a
guarantee by the Company of any particular tax effect to the Executive under
this Agreement.  The Company shall not be liable to the Executive for any
payment made under this Agreement, at the direction or with the consent of the
Executive, that is determined to result in an additional tax, penalty, or
interest under Section 409A of the Code, nor for reporting in good faith any
payment made under this Agreement as an amount includible in gross income under
Section 409A of the Code.
 
(e)            For purposes of Section 409A of the Code, the right to a series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments.
 
(f)            With respect to any reimbursement of expenses of, or any
provision of in-kind benefits to, the Executive, as specified under this
Agreement, such reimbursement of expenses or provision of in-kind benefits shall
be subject to the following conditions: (i) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Code; (ii) the reimbursement of an eligible expense
shall be made no later than the end of the year after the year in which such
expense was incurred; and (iii) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.
 
(g)            “Termination of employment,” or words of similar import, as used
in this Agreement, means for purposes of Section 409A of the Code the date as of
which the Company and the Executive reasonably anticipate that no further
services will be performed by the Executive and shall be construed as the date
that the Executive first incurs a “separation from service” for purposes of
Section 409A of the Code.
 
(h)            If a payment obligation under this Agreement arises on account of
the Executive’s separation from service while the Executive is a “specified
employee” (as defined under Section 409A of the Code and determined in good
faith by the Compensation Committee), any payment of “deferred compensation” (as
defined under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to
the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12))
shall accrue without interest and shall be made within 15 days after the end of
the six-month period beginning on the date of such separation from service or,
if earlier, within 15 days afterthe appointment of the personal representative
or executor of the Executive’s estate following his death.
 
24.          Miscellaneous.
 
(a)            No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
 
(b)            The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.


- 20 -

--------------------------------------------------------------------------------


 
(c)            The language in all parts of this Agreement will be construed, in
all cases, according to its fair meaning, and not for or against either party
hereto. The parties acknowledge that each party and its counsel have reviewed
and revised this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party will
not be employed in the interpretation of this Agreement.
 
(d)            The obligations of Company under this Agreement, including its
obligation to pay the compensation provided for in this Agreement, are
contingent upon the Executive’s performance of the Executive’s obligations under
this Agreement.
 
 
[Signature Page Follows]
 
 


 
 




- 21 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered, by its authorized officers or individually, on the
date first set forth above in the opening paragraph of this Agreement.
 
 

  TerreStar Networks Inc.                     By: /s/ Robert H. Brumley        
Robert H. Brumley     Its:    President and CEO                         Neil
Hazard               By: /s/ Neil Hazard         Neil Hazard     Executive      
           

 
 
 
 
 
 

--------------------------------------------------------------------------------